Citation Nr: 1134947	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to December 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus claimed as related to acoustic trauma sustained in the U.S. Navy.  At his May 2011 hearing, he testified that he was a boilerman on the USS TULARE (AKA 112) in San Diego and was around noisy equipment.  He indicated that he first noticed his tinnitus about 20 years ago.  He also testified that he had most recently undergone a hearing test at the VA Medical Center (VAMC) in Sepulveda, California, the previous month (which would have been in April 2011).  The VAMC record is not in the file.  Because those test results are potentially relevant to the service connection claim for tinnitus, they should be obtained for this appeal.  See 38 C.F.R. § 3.159(c)(2).

The Veteran also seeks service connection for asthma.  He contends that his asthma was aggravated by his naval service.  The service treatment records (STRs) show that, on the December 1959 enlistment examination report, it was noted that the Veteran had suffered with hay fever and asthma as a child but had been free from asthmatic attacks for five to six years.  He also noted on the Report of Medical History that he had had asthma, shortness of breath, and hay fever.

In January and February 1960 at the U.S. Training Center in San Diego, the Veteran was admitted with complaints of cough, sore throat, and chest pain.  The diagnosis was acute bronchitis.  On the USS TULARE, he was treated for complaints of coughing and sore throat in August 1960.  In October 1960 he was treated for complaints of shortness of breath.  It was noted that he had a history of bronchitis in August 1960 but now had a rather asthmatic component with the shortness of breath.  X-rays taken on a wet reading were noted to be consistent with a clinical impression of asthmatic bronchitis.  

The Veteran underwent Physical Evaluation Board proceedings in December 1960.  His history of acute bronchitis dating back to his entry into service in January 1960 was noted.  It was also noted that he had a history of asthma in childhood, including numerous hospital treatment for acute asthma attacks prior to induction.  On physical examination, scattered ronchi and wheezes were heard throughout both lung fields without rales.  A neuropsychiatric consult had also noted the Veteran's reports that his main asthmatic attacks were associated with being emotionally upset or angry.  It was the opinion of the Medical Chest Service that the Veteran had chronic, perennial asthma, which had existed prior to enlistment and would probably impair any future performance in the Navy.  It was determined that the Veteran did not meet the minimum standards for enlistment or induction and that he was unfit for further naval service by reason of physical disability, which was neither incurred in nor aggravated by his period of active service.   

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The U.S. Court of Appeals for Veterans Claims has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, the U.S. Court of Appeals for the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing condition, the law as interpreted in Cotant v. Principi, 17 Vet. App. 116 (2003), and an opinion of the VA General Counsel, VAOPGCPREC 3-2003 (July 16, 2003), essentially mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  The burden of proof is upon VA to rebut the presumption by producing clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003, supra.  VA may find a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  However, if the evidence fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the Veteran's history of asthma during childhood was noted on his entrance examination.  It was also noted that he had not had any attacks for five to six years.  From January 1960, soon after entry into service, to August 1960, the Veteran complained of coughing and a sore throat; and eventually complained of shortness of breath in October 1960.  In December 1960, it was noted that he had asthma which had pre-existed service.  The evidence shows recorded history of asthma that pre-existed service.  Therefore, the Veteran is not considered sound at entry into service, and the determinative issue is whether his asthma was aggravated during service.

The record shows the Veteran was admitted into the Navy even though he had a history of asthma; but that by the time his nearly one-year period of service had ended in December 1960, his asthma was so bad that he was considered unfit for naval duty.  The Veteran testified that he was a boilerman in service and that as part of his duties he had to chisel the coal off the water heater pipes.  This required him to get inside the boilers.  He contends that having to inhale the dust affected his asthma.  The Veteran also had the types of duties in the Navy, particularly onboard the USS TULARE, which could potentially have involved exposure to asbestos.  

Because the record shows a potential increase in severity of the Veteran's asthma in service, a medical opinion is necessary to determine whether this increase in severity was due to the natural progress of the disease or whether the asthma permanently worsened as a result of the Veteran's naval service.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's audiology records from the VAMC in Sepulveda dated in April 2011.  Associate the records with the claims file.  If the efforts to obtain the records are unsuccessful, contact the Veteran and allow for a reasonable period to respond.

2.  Schedule the Veteran for a VA pulmonary examination with a qualified physician to determine whether the Veteran's pre-existing asthma was aggravated by his naval service.  In making the above-assessment, the examiner should comment on whether there was any increase in the asthma disability during service and, if so, whether it is clear and unmistakable (obvious and manifest) that any increase in severity of the asthma in service was due to the natural progress of the disability or disease.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology beyond the natural progress of the disease which resolve with return to the baseline level of disability.

Note:  If the examiner concludes that the Veteran's asthma was aggravated by, or during, service, the examiner should attempt to identify the baseline level of severity of the asthma disability before the onset of such aggravation, and the degree to which the aggravation worsened the pre-existing condition.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  When the development requested has been completed, readjudicate the issues on appeal on the basis of the additional evidence.  Any additional development also should be considered.  If either of the benefits sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

